DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
This office action is responsive to applicant’s remarks received on January 07, 2022. Claims 1-15 remain pending.

Response to Arguments
Applicant’s arguments with respect to the amended claims, filed on January 07, 2022 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on January 07, 2022.

A:  Examiner’s Response
Applicant argues that the cited references either alone or in combination do not teach, disclose or suggest obtain a recognition result by a function corresponding to a voice recognition for the received user voice input while the first function is performed; and based on the obtained recognition result corresponding to a pseudo word among a plurality of pseudo words, perform a  wherein the plurality of pseudo words are identified based on the performed first function. 
Examiner understands Applicant’s arguments but respectfully disagree. Park ‘724 at Paragraphs 0114-0119 disclose, teach, or suggest obtaining a recognition result by a function corresponding to a voice recognition for the received user voice input while the first function is performed. For example, a first recognition operation for recognizing a keyword initiating the voice recognition is performed by the voice recognition apparatus, and in response to the keyword being recognized, the voice recognition apparatus transmits the voice signal to the external voice recognition server so that a second voice recognition is performed. In response to a result of the voice recognition being received from the external voice recognition server, the voice recognition apparatus may transmit the received result of voice recognition to an external electronic apparatus. In this case, the external electronic apparatus is an electronic apparatus to be controlled by using the voice recognition.
Park ‘724 at Paragraphs 0115-0119 disclose, teach, or suggest based on the obtained recognition result corresponding to a pseudo word among a plurality of pseudo words, perform a second function based on a standard word corresponding to the pseudo word. For example, in response to the result of the voice recognition being received from the external voice recognition server, the received result of the voice recognition may be displayed on a display in the voice recognition apparatus. For example, if a voice saying that "how is the weather today?" is input, the result of the voice recognition is received from the voice recognition server, and the voice recognition apparatus may display a text "Please say your desired location" on the display. 
Finally, Park ‘724 at Paragraphs 0114-0119 also disclose, teach, or suggest wherein the plurality of pseudo words are identified based on the performed first function. For example, a first 
Moreover, Claim 1 contains substantially the same subject matter as claim 11. Therefore, claim 1 is rejected on the same grounds as claim 11. Claims 2-5 depend from rejected claim 1. Therefore, by virtue of their dependency, Claims 2-5 are also indicated as rejected subject matter. 
Claim 6 contains substantially the same subject matter as claim 11. Therefore, claim 6 is rejected on the same grounds as claim 11. Claims 7-10 depend from rejected claim 6. Therefore, by virtue of their dependency, Claims 7-10 are also indicated as rejected subject matter. 
Claim 15 contains substantially the same subject matter as claim 11. Therefore, claim 15 is rejected on the same grounds as claim 11. 
Accordingly, it is respectfully submitted that the present application is not in condition for allowance.


Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejection - 35 USC § 101
(The previous claim rejection is withdrawn in light of the applicant’s amendments.)

Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 20170076724 A1 hereinafter, Park ‘724) in combination with Jung (US 20170084278 A1 hereinafter, Jung ‘278).
Regarding claim 11; Park ‘724 discloses a voice recognition system (i.e. Fig. 1 is a view illustrating a voice recognition system. Paragraph 0028)
comprising an electronic apparatus (Fig. 1, Voice Recognition Apparatus 100)
and a voice recognition server (Fig. 1, Voice Recognition Server 200),
the electronic apparatus comprising a voice receiver (Fig. 2, Microphone 110) configured to receive a voice of a speaker (i.e. A microphone 110 is configured to receive an input of a user's uttered voice. Paragraph 0041),
and the voice recognition server comprising: 
a communicator (“Not Shown in Drawings”) configured to communicate with the electronic apparatus (i.e. The voice recognition apparatus 100 may transmit a voice signal corresponding to an input uttered voice of a user to the voice recognition server 200, and receive a result of voice recognition regarding the voice signal from the voice recognition server 200. Paragraph 0030) 
(“Not Shown In Drawings”) configured to receive a user voice input which is received in the voice receiver during first function performed by the electronic apparatus (i.e. The voice recognition apparatus 100 may include an apparatus capable of recognizing a user's uttered voice and performing an operation corresponding to the user's uttered voice. Paragraph 0040),
through the communicator, obtain a recognition result by a function corresponding to a voice recognition for the received user voice input while the first function is performed (i.e. A first recognition operation for recognizing a keyword initiating the voice recognition is performed by the voice recognition apparatus, and in response to the keyword being recognized, the voice recognition apparatus transmits the voice signal to the external voice recognition server so that a second voice recognition is performed. In response to a result of the voice recognition being received from the external voice recognition server, the voice recognition apparatus may transmit the received result of voice recognition to an external electronic apparatus. In this case, the external electronic apparatus is an electronic apparatus to be controlled by using the voice recognition. Paragraphs 0114-0119);
and based on the obtained recognition result corresponding to a pseudo word among a plurality of pseudo words, perform a second function based on a standard word corresponding to the pseudo word; (i.e. In response to the result of the voice recognition being received from the external voice recognition server, the received result of the voice recognition may be displayed on a display in the voice recognition apparatus. For example, if a voice saying that "how is the weather today?" is input, the result of the voice recognition is received from the voice recognition server, and the voice recognition apparatus may display a text "Please say your desired location" on the display. Paragraphs 0115-0119);
wherein the plurality of pseudo words are identified based on the performed first function (i.e. A first recognition operation for recognizing a keyword initiating the voice recognition is performed by the voice recognition apparatus, and in response to the keyword being recognized, the voice recognition apparatus transmits the voice signal to the external voice recognition server so that a second voice recognition is performed. 0114-0119); 
Although Park ‘724 discloses wherein the voice recognition apparatus 100 may transmit a voice signal corresponding to an input uttered voice of a user to the voice recognition server 200, and receive a result of voice recognition regarding the voice signal from the voice recognition server 200, Park ‘724 does not show the actual communicator in the drawings.
(Fig. 8, Communication Interface 800) configured to communicate with the electronic apparatus (i.e. The communication interface 800 includes a server-based voice recognizer connected to the communication network 210 and, thus, may receive audio data of a voice uttered by the user from the user device 200 of FIG. 2. In addition, the communication interface 800 may transmit a recognition result of the received voice to the user device 200 under control of the voice recognition processor 810. Paragraph 0098)
Park ‘724 and Jung ‘278 are combinable because they are from same field of endeavor of speech systems (Jung ‘278 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Park ‘724 by adding the communicator as taught by Jung ‘278. The motivation for doing so would have been advantageous because technologies using voice recognition has increased. As a result, there is more of a need control an electronic apparatus more conveniently and intuitionally. Therefore, it would have been obvious to combine Park ‘724 with Jung ‘278 to obtain the invention as specified.

Regarding claim 12; Park ‘724 discloses wherein the processor of the voice recognition server is configured to select at least one correction model corresponding to the performed first function among a plurality of correction models respectively provided according to a plurality of functions (i.e. A keyword stored in the voice recognition apparatus and domain information corresponding to the keyword may be edited. To achieve this, the voice recognition apparatus may display a UI screen including the pre-stored keyword and the domain information corresponding to the keyword on the display. The user may input a manipulation command for editing the keyword or the domain information through the displayed UI screen Paragraph 0117) 

Regarding claim 13; Park ‘724 discloses wherein the processor of the voice recognition server is further configured to identify whether the obtained recognition result matches the at least one previously defined pseudo recognition result of the at least one selected correction model (i.e. 

Regarding claim 14; Park ‘724 discloses wherein the processor of the voice recognition server is further configured to identify whether the obtained recognition result matches the standard recognition result previously defined corresponding to the pseudo recognition result of the at least one selected correction model (i.e. The voice recognition apparatus may transmit the domain information corresponding to the pre-stored plurality of keywords and each of the plurality of keywords to the external apparatus, and the voice recognition apparatus, in response to the user manipulation command being received from the external apparatus, may update the domain information corresponding to at least one of the keywords among the pre-stored plurality of keywords. Paragraphs 0115-0119)

Regarding claim 15; Claim 15 contains substantially the same subject matter as claim 11. Therefore, claim 15 is rejected on the same grounds as claim 11. However, Claim 15 further discloses a recording medium stored with a computer program comprising a code for carrying out a method. Park ‘724 discloses at Paragraphs 0121-0122 wherein an exemplary embodiment can be embodied as computer-readable code on a non-transitory computer readable medium storing a program for performing steps of the method.

 Regarding claims 1 & 6; Claim 1 contains substantially the same subject matter as claim 11. Therefore, claims 1 & 6 are rejected on the same grounds as claim 11.

Regarding claims 2 & 7; Claim 2 & 7 contains substantially the same subject matter as claim 12. Therefore, claims 2 & 7 are rejected on the same grounds as claim 12.

Regarding claims 3 & 8; Claim 3 & 8 contains substantially the same subject matter as claim 13. Therefore, claims 3 & 8 are rejected on the same grounds as claim 13.

Regarding claims 4 & 9; Claim 4 & 9 contains substantially the same subject matter as claim 14. Therefore, claims 4 & 9 are rejected on the same grounds as claim 14.

Regarding claim 5; Park ‘724 discloses a storage (Fig. 1, Memory 120) configured to store the plurality of correction models respectively provided according to the operations (i.e. The controller 140 may control the voice recognition apparatus 100 in response to a user command through the communicator 130. For example, in response to a user manipulation command for editing a keyword or domain information stored in the memory 120 through the communicator 130, the controller 140 may update the keyword or the domain information stored in the memory 120 according to the user manipulation command. Paragraph 0050).

Regarding claim 10; Claim 10 contains substantially the same subject matter as claim 5. Therefore, claim 10 is rejected on the same grounds as claim 5.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677